   Case 2:19-cv-01073-MHT-SMD Document 12 Filed 07/14/20 Page 1 of 7



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YECHAN LEE, on behalf of   )
himself and others         )
similarly situated,        )
                           )
     Plaintiff,            )
                           )                  CIVIL ACTION NO.
     v.                    )                   2:19cv1073-MHT
                           )                        (WO)
HWASHIN AMERICA            )
CORPORATION and HYUN PARK, )
                           )
     Defendants.           )

                         OPINION AND ORDER

    Plaintiff      Yechan      Lee    brought   this     lawsuit,      on

behalf    of     himself      and    others   similarly        situated,

against defendants Hwashin America Corporation and Hyun

Park,    an    officer   at    Hwashin   America.        The    case   is

currently before the court on Park’s motion to dismiss

for insufficient service of process.               Although Lee has

not met his burden in demonstrating proper service, the

court    will    exercise      its    discretion    to    permit       him

additional time to perfect service.
   Case 2:19-cv-01073-MHT-SMD Document 12 Filed 07/14/20 Page 2 of 7



       Lee   filed    his    complaint   on   December     23,    2019,

naming Park as a defendant.               On January 3, 2020, a

summons and copy of the complaint arrived by certified

mail    at   the   Hwashin    America    facility    in   Greenville,

Alabama--apparently in an effort to serve process on

Park. See Memorandum of Law (doc. no. 9) at 1.                         The

mail was received by Patricia Morgan, an employee at

Hwashin America who submitted the return form but was

not, Park asserts, “the proper person for service of

process.”       Id. at 2.        On January 24, Park filed a

motion to dismiss or, in the alternative, to quash,

alleging       that      Lee’s    service      of      process         was

“insufficient and therefore[] void.”             Motion to Dismiss

(doc. no. 8).         The court set the motion for submission,

but Lee did not submit a brief in response.

       “When service of process is challenged, the party

on whose behalf it is made must bear the burden of

establishing its validity.”            Aetna Bus. Credit, Inc. v.

Universal Decor & Interior Design, Inc., 635 F.2d 434,


                                   2
     Case 2:19-cv-01073-MHT-SMD Document 12 Filed 07/14/20 Page 3 of 7



435 (5th Cir. Jan. 1981).*           Here, Lee has failed to meet

this burden.

     Federal      Rule    of    Civil      Procedure     4    sets       forth

methods by which a person may be served.                      In general,

the rule authorizes service by “(A) delivering a copy

of the summons and of the complaint to the individual

personally;       (B)    leaving     a     copy     of   each       at     the

individual’s      dwelling      or   usual       place   of    abode      with

someone    of    suitable      age   and    discretion        who    resides

there; or (C) delivering a copy of each to an agent

authorized by appointment or by law to receive service

of process.”       Id. at 4(e)(2).         The rule also authorizes

service by any method permitted under state law.                          Id.

at   4(e)(1).       As    relevant       here,    Alabama     law    allows

service by ‘certified mail’ to an authorized agent in

certain     contexts.          See   Ala.     R.     Civ.     P.     4(c)(1)


    * In Bonner v. City of Prichard, 661 F.2d 1206,
1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
Court of Appeals adopted as binding precedent all of
the decisions of the former Fifth Circuit handed down
prior to the close of business on September 30, 1981.

                                     3
   Case 2:19-cv-01073-MHT-SMD Document 12 Filed 07/14/20 Page 4 of 7



(allowing     delivery       to   “an     agent      authorized         by

appointment or by law to receive service of process”);

id. at 4(i)(2)(C) (discussing process for service by

certified mail).

    Under     both   federal      and    state     rules,     however,

service by certified mail is imperfect if a copy of the

summons is left with an unauthorized individual at the

individual’s place of employment.             See Fed. R. Civ. P.

4(e)(2) (setting forth the ways to serve an individual

in the United States, including “delivering a copy of

each to an agent authorized by appointment or by law to

receive service of process” (emphasis added)); Ala. R.

Civ. P. 4(i)(2)(C) (“Service by certified mail shall be

deemed complete and the time for answering shall run

from the date of delivery to the named addressee or the

addressee’s    agent    as   evidenced      by   signature     on      the

return   receipt.”     (emphasis      added)).       To   demonstrate

completed   service     by   certified     mail,     therefore,        Lee

must show that the recipient of the summons was, at


                                  4
      Case 2:19-cv-01073-MHT-SMD Document 12 Filed 07/14/20 Page 5 of 7



minimum, an “agent” authorized to receive it.                     See id.;

Aetna Bus. Credit, Inc., 635 F.2d at 435 (noting that

the burden to demonstrate validity is on the serving

party).       Here, Lee did not satisfy this burden: Park

has    denied      that    Patricia       Morgan,    who     received     and

signed for the certified mail, was authorized to do so,

and Lee did not submit any response to Park’s motion.

      Still,     the     court    recognizes    that       Park   made    his

motion      only     one    month     after    the     filing      of     the

complaint.         Had the court acted on this motion at the

time it was filed, it would have denied the motion

without prejudice as premature, as it was filed while

Lee had time to perfect service.                 See Fed. R. Civ. P.

4(m) (establishing the 90-day limit for service); cf.

McGinnis v. Shalala, 2 F.3d 548, 551 (5th Cir. 1993)

(“Indeed, until that [service time limit] has expired,

any    attempt      to     seek   dismissal     on     the    grounds      of

defective service clearly would be premature.”).                          But

Lee did not raise this argument at the time and, in the


                                      5
   Case 2:19-cv-01073-MHT-SMD Document 12 Filed 07/14/20 Page 6 of 7



intervening      months,       the    time       limit   for    service    has

expired.

    Federal Rule of Civil Procedure 4(m) establishes a

90-day limit for service of process, after which the

court     must       typically       dismiss       the   action:     “If     a

defendant       is    not    served    within       90   days    after     the

complaint is filed, the court--on motion or on its own

after notice to the plaintiff--must dismiss the action

without prejudice against that defendant or order that

service be made within a specified time.                         But if the

plaintiff shows good cause for the failure, the court

must extend the time for service for an appropriate

period.”    Fed. R. Civ. P. 4(m).                 Here, Lee has made no

showing    of    good       cause.         But    even   without    such    a

showing, an extension of time is permissible: “Absent a

showing    of    good       cause,    the    district     court    has     the

discretion to extend the time for service of process.”

Lepone-Dempsey v. Carroll Cty. Comm’rs, 476 F.3d 1277,

1282 (11th Cir. 2007).


                                       6
   Case 2:19-cv-01073-MHT-SMD Document 12 Filed 07/14/20 Page 7 of 7



    Here,   Park’s      motion    should    have    been    denied     as

premature because it was filed while Lee could still

have perfected service.           The court will thus exercise

its discretion to permit a limited extension of time

for perfecting service or for otherwise establishing

its validity.       See generally Phifer v. Hyundai Power

Transformers USA, 2020 WL 3441225, at *2 (M.D. Ala.

June 23, 2020) (Thompson, J.) (exercising discretion to

extend time for service in a similar context).

                                  ***

    Accordingly, it is ORDERED as follows:

    (1) The motion to dismiss by defendant Hyun Park

(doc. no. 8) is denied without prejudice and with leave

to renew after 35 days.

    (2) Plaintiff       Yechan    Lee    has   28    days   from       the

issuance    of   this     order     to     serve    defendant      Park

properly.

    DONE, this the 14th day of July, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
